t c memo united_states tax_court robert w parker and kathy s parker petitioners v commissioner of internal revenue respondent docket no filed date pietro e canestrelli stanley a harter and allison f tilton for petitioners monica d gingras for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and penalties on petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure --- big_number after concessions the issues remaining for decision are whether petitioners failed to report long-term_capital_gain of dollar_figure for whether petitioners are entitled to deduct the attorney’s fees they claimed on schedule e supplemental income or loss for whether petitioners are entitled to deduct the labor expenses they claimed on schedules e for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 a for and the parties agree that petitioners must report interest_income of dollar_figure for dollar_figure for and dollar_figure for and do not have to report any ordinary_income for or from indian truck trail development indian truck petitioners allege in their petition that respondent erred in increasing their distributive shares of capital_gain from indian truck by dollar_figure for however petitioners did not raise this issue at trial or on brief and we therefore deem that they have conceded it see 92_tc_661 89_tc_46 the remaining adjustments are computational and will be resolved under rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in california robert w parker mr parker has been in the real_estate development business for approximately years he has conducted his business through a number of entities over the years and has closed between and escrows on date petitioners formed indian truck a general_partnership to develop real_estate and each held a partnership_interest i indian truck in indian truck and gps sycamore-sycamore creek llc sycamore entered into three deals for the sale of real_property owned by indian truck each deal was conducted in the following manner indian truck and sycamore negotiated an upfront finder’s fee for sycamore’s due diligence work indian truck granted sycamore the right to purchase the property and placed it in escrow sycamore assigned its right to another entity and indian truck paid sycamore the finder’s fee after the escrow closed indian the due diligence work included investigating permissible uses of the property checking zonings and finding prospective buyers truck paid sycamore finder’s fees of dollar_figure on a dollar_figure million deal and dollar_figure on a dollar_figure deal in indian truck and sycamore entered into another deal on a 23-acre parcel of vacant land in corona california corona property they structured the deal on the same terms as the three deals they negotiated a dollar_figure finder’s fee whereupon indian truck placed the corona property in escrow approximately four weeks before closing sycamore assigned its right to purchase the corona property to oaks associates llc oaks associates approximately two weeks before closing indian truck and oaks associates agreed to modify the terms of the sale from dollar_figure million cash to dollar_figure million cash and a dollar_figure million interest-bearing note secured_by deed_of_trust payable in full on or before date secured note oaks associates paid indian truck dollar_figure million cash and signed the secured note as agreed on date indian truck deeded the corona property to oaks associates the following day oaks associates transferred the corona property to stewart title of california as trustee for the benefit of indian truck for the purpose of securing performance on the secured note michael smith the partner indian truck and sycamore agreed that indian truck would not pay a finder’s fee on the third deal for dollar_figure million because it sold the land very cheap in charge of sycamore instructed indian truck to pay the dollar_figure finder’s fee to his mother-in-law nina friedman on date indian truck paid mrs friedman with a check drawn on petitioners’ personal bank account for dollar_figure bearing the notation consultant fee in the memo line and a second check for dollar_figure made out to cash without any notation in the memo line indian truck attached form_6252 installment_sale income to its form_1065 u s return of partnership income reporting the selling_price of the corona property as dollar_figure million and its basis as dollar_figure indian truck did not elect to report the sale under a method other than the installment_method and did not report the dollar_figure million cash payment received in from oaks associates indian truck received interest payments from oaks associates on the secured note during the years in issue but did not receive any payments of principal in oaks associates defaulted on the secured note and in date indian truck foreclosed on the corona property ii palladian growers in petitioners formed palladian growers a general_partnership with the intent of growing citrus and avocado trees on two five-acre parcels of land in the hills outside of temecula california at that time renaissance estates builders was finishing construction of petitioners’ personal_residence on one of the parcels residence parcel and the other parcel was covered with native scrub brush brush parcel in mid-2006 palladian growers contracted with evencio herrera a former employee of renaissance estates builders to plant trees on the two parcels by the end of mr herrera had planted on the residence parcel approximately trees along both sides of the driveway leading to petitioners’ personal_residence in mr herrera started working on the brush parcel he cleared the native scrub brush graded the land installed an irrigation system and began planting trees mr parker paid mr herrera weekly in cash and recorded the payments on a calendar palladian growers reported labor expenses for mr herrera of dollar_figure and dollar_figure on its and tax returns respectively iii the tax returns and irs audit mr parker’s son-in-law john hadjis prepared petitioners’ personal federal_income_tax returns and indian truck’s and palladian growers’ partnership returns for the years in issue mr parker provided mr hadjis with the numbers to prepare the returns but did not provide him with any of the underlying documents petitioners claimed attorney’s fees of dollar_figure on schedule e for and labor expenses of dollar_figure and dollar_figure on schedules e for and respectively mr hadjis also prepared and issued to mr herrera a form 1099-misc miscellaneous income reporting that palladian growers paid mr herrera dollar_figure as nonemployee compensation_for the internal_revenue_service irs audited petitioners’ tax returns for to revenue_agent steve parker ra parker of the irs performed the audit he determined that indian truck had materially overstated its bases in the properties it sold in and in response petitioners hired the accounting firm kuebler prudhomme co kp c to research the historic adjusted bases of the properties as relevant here kp c determined the adjusted_basis of the corona property to be dollar_figure ra parker accepted kp c’s research and computations and allowed indian truck a basis of dollar_figure in the corona property on account of additional information petitioners provided at audit however ra parker did not allow indian truck to increase its basis in the corona property by the dollar_figure finder’s fee it paid to mrs friedman petitioners timely petitioned the court for redetermination of the deficiency the form 1099-misc was not filed with the irs at the time of trial ra parker was an appeals officer at the irs riverside appeals_office i general rules opinion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a 292_us_435 the taxpayer bears the burden of proving that he or she is entitled to the deductions claimed and this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate petitioners have neither claimed nor established that they satisfy the requirements of sec_7491 accordingly the burden_of_proof does not shift to respondent relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon taxpayers whose inexactitude is of their own making see cohan v commissioner f 2d pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir ii sale of the corona property sec_1001 provides that the gain realized from the sale of property shall be the excess of the amount_realized over the adjusted_basis the amount_realized consists of the sum of any money received plus the fair_market_value of the property other than money received sec_1001 if the taxpayer has a realized gain after the calculations of the amount_realized and the adjusted_basis the taxpayer must generally recognize the entire gain as income see sec_1001 the tax law however provides that for certain_sales of property the taxpayer can use the installment_method to defer recognition of income see sec_451 sec_453 sec_1001 and d a installment_sale under sec_453 a taxpayer generally must use the installment_method to report income from an installment_sale an installment_sale is a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 using the installment_method the taxpayer recognizes a proportion of the payment received in any given year commensurate with the percentage that the gross_profit bears to the total_contract_price see sec_453 wang v commissioner tcmemo_1998_127 berger v commissioner tcmemo_1996_76 the installment_method automatically applies to an installment_sale unless the taxpayer elects out see sec_453 d 92_tc_303 oaks associates incurred an obligation under the terms of the secured note to pay indian truck all unpaid principal and accrued interest on date oaks associates did not make any payments of principal in the year of the disposition and thus it was obligated to make at least one payment to indian truck after the close of the taxable_year in which the disposition occurred therefore the installment_method automatically applied unless indian truck elected out petitioners admit that indian truck did not elect out of the installment_method notwithstanding they argue that the substance of the sale of the corona property was not an installment_sale although in form it was reported as an installment_sale they further argue that the sale of the corona property was in substance a cash sale for dollar_figure million and indian truck should therefore be allowed its full basis in the corona property to offset the dollar_figure amount_realized their argument is premised upon their belief that the sale was petitioners’ argument is apparently founded on their mistaken belief that indian truck’s amount_realized on the sale of the corona property would be only the dollar_figure million cash received however the amount_realized from a sale of property is the sum of any money received plus the fair_market_value of the continued originally supposed to be an all cash sale and oaks associates changed the terms at the last minute with the understanding that the sale would eventually revert back to the original all cash sale the law is well settled that q uestions of taxation must be determined by viewing what was actually done rather than the declared purpose of the participants 265_us_242 intent alone does not determine tax consequences and the bare fact that a taxpayer desires to fall within a particular section of the internal_revenue_code is not controlling where actions belie expressed intent 80_tc_491 thus even if indian truck and oaks associates genuinely intended to revert back to the original all cash sale the tax consequences must be determined by the sale as it actually took place which was an installment_sale in both form and substance oaks associates incurred an obligation under the secured note to make at least one payment to indian truck after the close of the secured note was a valid and genuine debt obligation as evidenced by the fact that oaks associates made continued property other than money received sec_1001 the dollar_figure million secured note represents property other than money see 93_tc_623 absent evidence to the contrary the secured note is valued at face id pincite therefore if the installment_method did not apply indian truck’s amount_realized would be dollar_figure million payments of interest to indian truck during the years in issue and indian truck foreclosed on the corona property after oaks associates defaulted on the secured note accordingly we conclude that indian truck must report the sale of the corona property including the dollar_figure million payment received in under the installment_method b adjusted_basis in the corona property next we must determine what basis indian truck had in the corona property for purposes of calculating its gain realized on the installment_sale ra parker allowed indian truck a basis of dollar_figure on account of kp c’s research and computations and additional information petitioners provided at audit at issue is whether indian truck may increase its basis over the amount ra parker allowed by the dollar_figure finder’s fee in the court_of_appeals for the ninth circuit to which an appeal of this case would lie absent a stipulation to the contrary selling_expenses are treated as an adjustment to the seller’s basis in the property 488_f2d_270 9th cir rev’g 57_tc_524 see also sec_15a_453-1 temporary income_tax regs fed reg date respondent argues that petitioners have not proven the payments to mrs friedman relate to expenses on the sale of the corona property mr parker credibly testified that petitioners paid the dollar_figure finder’s fee to mrs friedman at the direction of michael smith as consideration for the due diligence sycamore performed on the sale of the corona property mr parker further credibly testified that the sale would not have occurred but for the payment of the finder’s fee petitioners introduced into evidence copies of the checks with which they paid mrs friedman the finder’s fee we find the checks are credible_evidence to corroborate mr parker’s oral testimony accordingly indian truck may increase its basis in the corona property by the dollar_figure finder’s fee as a selling expense iii indian truck’s attorney’s fees indian truck reported a dollar_figure expense on its form_1065 for attorney’s fees mr parker testified that indian truck paid its business attorney john giardinelli the dollar_figure with four checks however petitioners have not produced any records or receipts to substantiate the payment and have not respondent also argues that petitioners have not proven the finder’s fee was not already included in the basis ra parker allowed however after examining the record before us we find that the finder’s fee is not duplicative of other expenses already factored into the basis presented sufficient evidence to provide some basis upon which an estimate of the expense may be made under the cohan_rule accordingly petitioners are not entitled to deduct the dollar_figure expense for attorney’s fees on their schedule e for iv palladian growers’ labor expenses palladian growers reported labor expenses of dollar_figure and dollar_figure on its and forms respectively mr parker testified that he paid mr herrera weekly in cash and recorded the payments on a calendar ever since he started so that he could keep track of how many days that he paid for he further testified that of the dollar_figure reported for labor expenses for he paid part of that amount to mr herrera and part to renaissance estate builders and he paid all of the dollar_figure reported for to mr herrera petitioners have not produced any records or receipts to substantiate the payments for and for they produced only the form 1099-misc issued to mr herrera however the form 1099-misc is not sufficient substantiation because it does not match the amount palladian growers reported on its form_1065 it was not filed with the irs and petitioners have not produced any supporting documentation see weatherly v commissioner tcmemo_2011_ petitioners were unable to explain the inconsistency at trial finding that a taxpayer who produced forms 1099-misc that were not filed with the irs and who did not produce any supporting documentation had not substantiated his claimed contract labor expenses mr parker testified that he has in his possession the calendar on which he recorded the payments to mr herrera but petitioners did not introduce the calendar into evidence the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir petitioners have not presented sufficient evidence to permit a reasonable estimate of palladian growers’ labor expenses under the cohan_rule see eg bruns v commissioner tcmemo_2009_168 sustaining the commissioner’s disallowance for lack of substantiation of the taxpayers’ claimed contract labor expenses when they did not provide any proof of payment accordingly petitioners are not entitled to deduct labor expenses of dollar_figure for and dollar_figure for on their schedules e v accuracy-related_penalties respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for and pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 petitioners knew that indian truck had received a dollar_figure million payment on the installment_sale in and they admit that indian truck did not elect out of the installment_method indian truck was required to report the payment on its form_6252 and petitioners who controlled indian truck as its sole partners were required to report on their tax_return the income that indian truck recognized upon receipt of the payment this they failed to do petitioners also failed to keep adequate books_and_records and to substantiate their claimed deductions for indian truck’s attorney’s fees and palladian growers’ labor expenses see higbee v commissioner t c pincite the taxpayer’s failure to keep adequate books_and_records or to substantiate properly the items in question was evidence of negligence therefore respondent has met his burden of productiondollar_figure the accuracy-related_penalty under sec_6662 or is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite reliance on the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 a taxpayer claiming reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’ sec_11 alternatively respondent will have met his burden of production insofar as the rule_155_computations show substantial understatements of income_tax judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners argue that they reasonably relied on mr hadjis to issue the form 1099-misc to mr herrera in and therefore they should specifically not be subject_to any penalties related to the deduction claimed for fees paid to mr herrera in petitioners do not argue and have not proven that they received or relied upon any advice from mr hadjis with respect to the tax treatment of any item at issue herein in order to constitute advice under sec_1_6664-4 income_tax regs a communication must reflect the adviser’s analysis or conclusion 136_tc_585 the taxpayer must show that he ‘relied in good_faith on the adviser’s judgment ’ quoting neonatology assocs p a v commissioner t c pincite petitioners did not call mr hadjis as a witness and presented no evidence indicating that he exercised judgment when preparing the tax returns for the years in issue the mere fact that an accountant prepared a tax_return does not mean that he opined on any or all of the items reported therein neonatology assocs p a v commissioner t c pincite accordingly we find that petitioners are liable for accuracy-related_penalties on the amounts of their underpayments of tax as computed under rule for and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
